Citation Nr: 0112238	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  00-01 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii



THE ISSUE

Entitlement to an effective date earlier than November 12, 
1998 for the grant of entitlement to a total disability 
rating based on individual unemployability due to service 
connected disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 


INTRODUCTION

The veteran had active service from December 1951 to December 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1999 rating decision of the Honolulu, 
Hawaii Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in part, granted entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities, and assigned an effective 
date of November 12, 1998.  The veteran has appealed the 
effective date of this award.


FINDINGS OF FACT

The veteran filed an informal claim for a total disability 
rating based on individual unemployability on November 18, 
1985.


CONCLUSION OF LAW

The veteran's claim for a total disability rating based on 
individual unemployability has been pending since November 
18, 1985.  38 U.S.C.A. § 5101 (West 1991 & Supp. 2000); 38 
C.F.R. §§ 3.1, 3.151, 3.155, 3.157 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

In a Statement in Support of Claim (VA Form 21-4138) dated in 
November 1985, the veteran requested an increased rating for 
his service-connected gunshot wound injury, Muscle Group XIV, 
right thigh, and reported that in December 1985 he would be 
retiring from his employment due to that disability.  He also 
submitted a statement from Timothy C. Ahu, M.D. dated in 
November 1985, showing that sensory testing to "light touch, 
pinprick, and temperature [were] abnormal in a graphic 
distribution approximating the right lateral femoral 
cutaneous nerve" and that this "abnormality [was] deemed to 
be permanent in nature".  

Received by the RO in January 1999 was the veteran's 
Application for Increased Compensation Based on 
Unemployability (VA Form 21-8940).  The veteran reported that 
his leg wound, pain, PTSD, and his chest prevented him from 
securing and following any substantially gainful occupation.  
He also reported that his disability affected full time 
employment in July "1986", that he last worked full time in 
November "1986", and that he became too disabled to work in 
December "1986".  He indicated that he suffered numbness and 
pain over his right lateral thigh from a gunshot wound, and 
also had "post traumatic neurosis".  He also reported that he 
retired in December 1985 with "total and permanent 
disability".

By January 1999 rating decision, the RO, in part, granted a 
total disability rating based on individual unemployability 
due to service-connected disability, and assigned an 
effective date of November 12, 1998.  The RO noted that the 
veteran's service-connected disabilities had a combined 
evaluation of 60 percent, and the veteran was "considered 
unable to maintain employment from the date of the increase 
to the 60 percent evaluation, which establishes eligibility 
for consideration of individual unemployability".  The record 
shows, however, that the veteran's letter in November 1985 
constitutes a claim for a total rating based on individual 
unemployability.  As this claim was never adjudicated by the 
RO, it remains a pending claim and must be considered.  
Moreover, while the RO has indicated that the appellant first 
met the schedular criteria for a total rating in November 
1998, this does not preclude consideration of entitlement to 
a total rating prior thereto on an extraschedular basis.  
Clearly, the veteran is raising that question arguing that 
his service connected disability has in fact rendered him 
unable to work since 1985.



ORDER

The veteran's claim that his claim for a total disability 
rating based on individual unemployability has been pending 
since November 18, 1985 is granted; to this extent only the 
veteran's appeal is granted.  


REMAND

The veteran essentially contends that he has been 
unemployable due to his service-connected disabilities since 
December 1985, when he reportedly retired due to his service-
connected right thigh disability.  In support of his claim, 
in January 1999 he submitted a document dated in September 
1986, in which Dr. Ahu noted that the veteran was first 
unable to work in July 1985 and the diagnosis was lateral 
femoral cutaneous nerve injury.  Dr. Ahu indicated that the 
veteran was not able to engage in full-time gainful work 
considering his age, education, and previous experience and 
that his condition was "totally and permanently disabling".  
In January 1999, however, the RO granted a total disability 
rating based on individual unemployability due to service-
connected disability, and assigned an effective date of 
November 12, 1998.  The RO noted that the veteran's service-
connected disabilities had a combined evaluation of 60 
percent and that he was "unable to maintain employment from 
the date of the increase to the 60 percent evaluation".

Although the Board found that the veteran's claim for a total 
disability rating based on individual unemployability has 
been pending since November 18, 1985, the RO must now make a 
factual determination as to whether the veteran was 
unemployable due to a service-connected disability at any 
time prior to November 12, 1998, such that an earlier 
effective date for a total disability rating based on 
individual unemployability would be warranted.  In that 
regard, the Board notes that it is unclear whether Dr. Ahu 
reviewed the veteran's medical records in making a 
determination in 1986 that the veteran was not able to engage 
in full-time gainful work.  Additionally, the record reflects 
that the combined rating for the veteran's service-connected 
disabilities was only 40 percent from October 31, 1985 to 
November 11, 1998; however, the applicable regulations do 
provide for consideration on an extraschedular basis when the 
percentage criteria have not been satisfied.  See 38 C.F.R. 
§ 4.16(b).  

A remand is therefore required for the RO to further develop 
the record and to adjudicate the veteran's claim for a total 
disability rating based on individual unemployability which 
has been pending since November 1985.  Accordingly, with 
assistance from the veteran, the RO should obtain complete 
treatment records for the veteran from November 1985 through 
November 1998, as well as employment records pertaining to 
his retirement in December 1985.  After obtaining any medical 
and employment records, the RO should forward the veteran's 
claims file to a VA physician to review and render an opinion 
as to whether the veteran was unemployable due to service-
connected disability prior to November 12, 1998.

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of the 
change in the law brought about by the VCAA, a remand is 
required for compliance with the notice and duty to assist 
provisions contained in the new law.  In an effort to assist 
the RO, the Board has reviewed the claims file and identified 
certain assistance that must be rendered to comply with the 
VCAA, as stipulated above.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

2.  The RO should contact the veteran and 
request that he submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for 
his service-connected disabilities from 
November 1985 through November 1998.  
After securing the necessary releases, 
the RO should request copies of any 
previously unobtained medical records for 
association with the claims folder.  

3.  The RO should contact the veteran and 
request that he submit the name and 
address of his employer from which he 
retired in December 1985, along with an 
appropriate release of information so 
that the RO may obtain his employment 
records pertaining to his retirement.  
The veteran should also be requested to 
provide copies any such records he may 
have pertaining to his retirement in 
December 1985.

4.  Thereafter, the RO should forward the 
veteran's claims file to a VA physician 
for review and an opinion, and the VA 
physician should specifically note that 
the file has been reviewed.  The VA 
physician should be asked to provide an 
opinion as to whether it was at least as 
likely as not that the veteran's service-
connected disabilities rendered him 
unable to obtain and retain substantially 
gainful employment from November 1985 
through November 1998.  The VA physician 
should provide supporting rationale for 
any opinion rendered.  

5.  Thereafter, the RO should 
readjudicate this claim, and make a 
factual determination as to whether the 
veteran was unemployable due to service-
connected disability at any point prior 
to November 12, 1998.  If the benefit 
sought on appeal remains denied, the 
veteran and the veteran's representative, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified.  Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this REMAND is to 
obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	C. W. SYMANSKI 
	Member, Board of Veterans' Appeals 


 


